     Case: 7:20-cv-00117-DLB Doc #: 5 Filed: 08/27/20 Page: 1 of 1 - Page ID#: 27




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

CIVIL ACTION NO. 20-117-DLB

BILL KAPRI                                                                    PLAINTIFF


v.                                       JUDGMENT


FEDERAL BUREAU OF PRISONS, et al.                                         DEFENDANTS

                                         *** *** *** ***

        Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and

ADJUDGED as follows:

        (1)   Bill Kapri’s current Complaint (Doc. # 1) is DISMISSED without prejudice

to his right to file a new action once he has fully exhausted his administrative remedies

with the Bureau of Prisons; and

        (2)   This action is STRICKEN from the Court’s docket.

        This is a final and appealable Judgment, and there is no just cause for delay.

        This 27th day of August, 2020.




J:\DATA\ORDERS\PSO Orders\20-117-DLB Kapri Judgment .docx
